Case 4:17-cr-00222 Document 55-3 Filed in TXSD on 01/19/19 Page 1 of 9




                 Exhibit B
DC CM/ECF LIVE- US District Court-Texas Southern                         Page 1 of 8
      Case 4:17-cr-00222 Document 55-3 Filed in TXSD on 01/19/19 Page 2 of 9


                                                              APPEAL,APPEAL_NAT,COMPLEX

                             U.S. District Court
                   SOUTHERN DISTRICT OF TEXAS (Houston)
                 CRIMINAL DOCKET FOR CASE #: 4:17-cr-00222-1


Case title: USA v. Rodriguez                               Date Filed: 04/12/2017


Assigned to: Judge Lynn N Hughes

Defendant (1)
Brenda Rodriguez                            represented by Federal Public Defender - Houston
Bond                                                       440 Louisiana
                                                           Ste 310
                                                           Houston, TX 77002
                                                           713-718-4600
                                                           Fax: 713-718-4610
                                                           Email: hou_ecf@fd.org
                                                           TERMINATED: 04/26/2017
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Public Defender or
                                                           Community Defender Appointment

                                                           Lance Craig Hamm
                                                           Attorney at law
                                                           1200 Rothwell Street
                                                           Houston, TX 77002
                                                           713-659-5377
                                                           Email: lance0312@yahoo.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: CJA Appointment

Pending Counts                                             Disposition
CONSPIRACY TO COMMIT
HEALTH CARE FRAUD
(1)
HEALTH CARE FRAUD
(2-4)

Highest Offense Level (Opening)
Felony




https://ecf.txsd.uscourts.gov/cgi-bin/DktRpt.pl?419480198655695-L_1_0-1               1/19/2019
DC CM/ECF LIVE- US District Court-Texas Southern                         Page 2 of 8
      Case 4:17-cr-00222 Document 55-3 Filed in TXSD on 01/19/19 Page 3 of 9



Terminated Counts                                          Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                 Disposition
None



Plaintiff
USA                                         represented by Scott Philip Armstrong
                                                           US Department of Justice
                                                           1400 New York Ave NW
                                                           Washington, DC 20005
                                                           202-355-5704
                                                           Email: scott.armstrong@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Retained

                                                           Tina Ansari
                                                           US Attorney's Office
                                                           Southern District of Texas
                                                           1000 Louisiana
                                                           Ste 2300
                                                           Houston, TX 77002
                                                           713-567-9598
                                                           Email: tina.ansari@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Retained

                                                           Financial Litigation
                                                           U S Attorney's Office
                                                           Southern District of Texas
                                                           1000 Louisiana St
                                                           Ste 2300
                                                           Houston, TX 77002
                                                           713-567-9000
                                                           Fax: 713-718-3391 fax
                                                           Email: flu.usatxs-@usdoj.gov
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Retained




https://ecf.txsd.uscourts.gov/cgi-bin/DktRpt.pl?419480198655695-L_1_0-1                   1/19/2019
DC CM/ECF LIVE- US District Court-Texas Southern                         Page 3 of 8
      Case 4:17-cr-00222 Document 55-3 Filed in TXSD on 01/19/19 Page 4 of 9


                                                             Ashlee Caligone McFarlane
                                                             Gerger Khalil & Hennessy
                                                             1001 Fannin
                                                             Suite 2450
                                                             Houston, TX 77002
                                                             713-224-4400
                                                             Email: amcfarlane@gkhfirm.com
                                                             ATTORNEY TO BE NOTICED

                                                             Thomas Heyward Carter
                                                             U.S. Attorney's Office
                                                             1000 Louisiana
                                                             Ste 2300
                                                             Houston, TX 77002
                                                             713-567-9000
                                                             Email: Thomas.Carter.III@usdoj.gov
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Retained


 Date Filed      #   Docket Text
 04/12/2017          Judge Lynn N Hughes assigned to case. (ckrus, 4) (Entered: 04/13/2017)
 04/12/2017      1 INDICTMENT (The original indictment with the signature of the grand jury
                   foreperson is on file under seal with the clerk) as to Brenda Rodriguez (1) count
                   (s) 1, 2-4, filed. (ckrus, 4) (Entered: 04/13/2017)
 04/12/2017      2 US Attys Criminal Docket Sheet as to Brenda Rodriguez, filed.(ckrus, 4)
                   (Entered: 04/13/2017)
 04/12/2017      3 MOTION to Seal by USA as to Brenda Rodriguez, filed. (ckrus, 4) (Entered:
                   04/13/2017)
 04/12/2017      4 ORDER granting 3 Motion to Seal as to Brenda Rodriguez (1).(Signed by
                   Magistrate Judge Nancy K Johnson.) Parties notified.(ckrus, 4) (Entered:
                   04/13/2017)
 04/13/2017      5 ORDER FOR ISSUANCE OF Bench WARRANT as to Brenda Rodriguez
                   ( Signed by Magistrate Judge Nancy K Johnson) Parties notified. (ckrus, 4)
                   (Entered: 04/13/2017)
 04/20/2017      6 Minute Entry for proceedings held before Magistrate Judge Frances H Stacy:
                   INITIAL APPEARANCE as to Brenda Rodriguez, (Deft informed of rights)
                   held on 4/20/2017. Defendant appeared without counsel, Bond set 50,000.,
                   defendant advised of conditions of release, Case Unsealed. Counsel
                   Determination Hearing set for 4/24/2017 at 10:00 AM in Courtroom 704 before
                   Magistrate Judge Frances H Stacy Appearances: Tina Ansari.(ERO:yes)
                   (Interpreter:no) Deft continued on Bond, filed.(mmapps, 4) (Entered:
                   04/21/2017)
 04/20/2017      8 Appearance Bond Entered as to Brenda Rodriguez in amount of $ 50,000,, filed.
                   (Attachments: # 1 Un-Redacted Copy)(mmapps, 4) (Entered: 04/24/2017)



https://ecf.txsd.uscourts.gov/cgi-bin/DktRpt.pl?419480198655695-L_1_0-1                     1/19/2019
DC CM/ECF LIVE- US District Court-Texas Southern                         Page 4 of 8
      Case 4:17-cr-00222 Document 55-3 Filed in TXSD on 01/19/19 Page 5 of 9


 04/21/2017      7 Pretrial Services Report (Sealed) as to Brenda Rodriguez, filed. (tgilyard, 4)
                   (Entered: 04/21/2017)
 04/21/2017      9 ORDER Setting Conditions of Release as to Brenda Rodriguez (1) 50,000
                   ( Signed by Magistrate Judge Frances H Stacy) (Attachments: # 1 Un-Redacted
                   Copy) Parties notified. (mmapps, 4) (Entered: 04/24/2017)
 04/24/2017     10 Minute Entry for proceedings held before Magistrate Judge Frances H Stacy:
                   COUNSEL DETERMINATION HEARING as to Brenda Rodriguez held on
                   4/24/2017. Defendant requests appointed counsel, Financial Affidavit Executed
                   and Sworn, Order appointing FPD, Arraignment being held now, Appearances:
                   Michael Chu, Jules Johnson(ERO:Yes) (Interpreter:no) Deft continued on Bond,
                   filed.(mmapps, 4) (Entered: 04/25/2017)
 04/24/2017     11 Sealed Financial Affidavit CJA 23 by Brenda Rodriguez, filed. (Entered:
                   04/25/2017)
 04/24/2017     12 ORDER APPOINTING FEDERAL PUBLIC DEFENDER Federal Public
                   Defender - Houston for Brenda Rodriguez ( Signed by Magistrate Judge Frances
                   H Stacy) Parties notified. (mmapps, 4) (Entered: 04/25/2017)
 04/24/2017     13 Minute Entry for proceedings held before Magistrate Judge Frances H Stacy:
                   ARRAIGNMENT as to Brenda Rodriguez (1) Count 1,2-4 held on 4/24/2017.
                   Not Guilty on all counts. Scheduling Order Issued Appearances: Michael Chu,
                   Jules Johnson (ERO:yes) (Interpreter:no) Deft continued on Bond, filed.
                   (mmapps, 4) (Entered: 04/25/2017)
 04/24/2017     14 SCHEDULING ORDER as to Brenda Rodriguez. ETT: 1 week: Speedy Trial
                   Limits Waived? no: Motion Filing due by 5/15/2017. Responses due by
                   5/25/2017. Pretrial Conference set for 6/19/2017 at 02:30 PM in Courtroom 11C
                   before Judge Lynn N Hughes Proposed Voir Dire due by 6/20/2017. Jury Trial
                   set for 6/27/2017 at 09:00 AM in Courtroom 11C before Judge Lynn N Hughes
                   ( Signed by Magistrate Judge Frances H Stacy) Parties notified. (mmapps, 4)
                   (Entered: 04/25/2017)
 04/26/2017     15 ORDER APPOINTING COUNSEL for Defendant Brenda Rodriguez. Lance
                   Hamm appointed. ( Signed by Magistrate Judge Frances H Stacy) Parties
                   notified. (bwhite, 4) (Entered: 04/26/2017)
 04/26/2017          Attorney update in case as to Brenda Rodriguez. Attorney Federal Public
                     Defender - Houston terminated. (bwhite, 4) (Entered: 04/26/2017)
 04/26/2017     16 Bench Warrant issued 03/13/2017 Returned Executed on 04/20/2017 in case as
                   to Brenda Rodriguez. Document restricted from PACER under privacy policy,
                   filed. (mxperez, 5) (Entered: 04/27/2017)
 05/24/2017     17 Agreed MOTION to Continue trial , Agreed MOTION to Certify Case as
                   Complex by Brenda Rodriguez, filed. (Attachments: # 1 Proposed Order)
                   (Hamm, Lance) (Entered: 05/24/2017)
 05/31/2017     18 NOTICE OF ATTORNEY APPEARANCE Scott Philip Armstrong appearing
                   for USA , filed.(Armstrong, Scott) (Entered: 05/31/2017)
 05/31/2017     19




https://ecf.txsd.uscourts.gov/cgi-bin/DktRpt.pl?419480198655695-L_1_0-1                      1/19/2019
DC CM/ECF LIVE- US District Court-Texas Southern                         Page 5 of 8
      Case 4:17-cr-00222 Document 55-3 Filed in TXSD on 01/19/19 Page 6 of 9


                     NOTICE OF ATTORNEY APPEARANCE Ashlee Caligone McFarlane
                     appearing for USA , filed.(McFarlane, Ashlee) (Entered: 05/31/2017)
 06/13/2017     20 ORDER on Certification as to Brenda Rodriguez (1). On Rodriguez's motion,
                   this case is certified as complex 17 . (Signed by Judge Lynn N Hughes) Parties
                   notified. (ghassan, 4) (Entered: 06/13/2017)
 06/13/2017     21 ORDER Continuing Trial as to Brenda Rodriguez. Motions due by 9/18/2017.
                   Responses due by 9/28/2017. Pretrial conference reset for 10/23/2017 at 02:30
                   PM in Room 11122 before Judge Lynn N Hughes. Proposed voir dire and jury
                   instructions due by 10/24/2017. Jury selection and trial reset for 10/31/2017 at
                   09:00 AM in Courtroom 11C before Judge Lynn N Hughes. (Signed by Judge
                   Lynn N Hughes) Parties notified. (ghassan, 4) (Entered: 06/13/2017)
 09/08/2017     22 Unopposed MOTION to Continue Trial by Brenda Rodriguez, filed.
                   (Attachments: # 1 Proposed Order)(Hamm, Lance) (Entered: 09/08/2017)
 09/11/2017     23 ORDER Continuing Trial as to Brenda Rodriguez terminating 22 . Motions due
                   by 12/18/2017. Responses due by 12/28/2017. Pretrial conference reset for
                   1/22/2018 at 02:30 PM in Room 11122 before Judge Lynn N Hughes. Proposed
                   voir dire and jury instructions due by 1/23/2018. Jury selection and trial reset for
                   1/30/2018 at 09:00 AM in Courtroom 11C before Judge Lynn N Hughes.
                   (Signed by Judge Lynn N Hughes) Parties notified. (ghassan, 4) (Entered:
                   09/11/2017)
 12/11/2017     24 Unopposed MOTION to Continue All settings and deadlines by Brenda
                   Rodriguez, filed. (Attachments: # 1 Proposed Order)(Hamm, Lance) (Entered:
                   12/11/2017)
 12/12/2017     25 ORDER Continuing Trial as to Brenda Rodriguez terminating 24 . Motions due
                   by 3/5/2018. Responses due by 3/15/2018. Pretrial conference reset for 4/9/2018
                   at 02:30 PM in Room 11122 before Judge Lynn N Hughes. Proposed voir dire
                   and jury instructions due by 4/10/2018. Jury selection and trial reset for
                   4/17/2018 at 09:00 AM in Courtroom 11C before Judge Lynn N Hughes.
                   (Signed by Judge Lynn N Hughes) Parties notified. (ghassan, 4) (Entered:
                   12/12/2017)
 04/04/2018     26 Unopposed MOTION to Continue Pretrial and Trial Setting by Brenda
                   Rodriguez, filed. (Attachments: # 1 Proposed Order)(Hamm, Lance) (Entered:
                   04/04/2018)
 04/05/2018     27 ORDER Continuing Trial as to Brenda Rodriguez terminating 26 . Motions due
                   by 10/29/2018. Responses due by 11/8/2018. Pretrial conference reset for
                   12/3/2018 at 02:30 PM in Room 11122 before Judge Lynn N Hughes. Proposed
                   voir dire and jury instructions due by 11/30/2018. Jury selection and trial reset
                   for 12/11/2018 at 09:00 AM in Courtroom 11C before Judge Lynn N Hughes.
                   (Signed by Judge Lynn N Hughes) Parties notified. (ghassan, 4) (Entered:
                   04/05/2018)
 09/11/2018     28 Unopposed MOTION to Travel by Brenda Rodriguez, filed. (Attachments: # 1
                   Proposed Order)(Hamm, Lance) (Entered: 09/11/2018)
 09/12/2018     29




https://ecf.txsd.uscourts.gov/cgi-bin/DktRpt.pl?419480198655695-L_1_0-1                       1/19/2019
DC CM/ECF LIVE- US District Court-Texas Southern                         Page 6 of 8
      Case 4:17-cr-00222 Document 55-3 Filed in TXSD on 01/19/19 Page 7 of 9


                     Travel ORDER as to Brenda Rodriguez (1). Rodriguez may attend the wedding
                     in Fort Lauderdale, Florida, with the conditions as ordered 28 . (Signed by Judge
                     Lynn N Hughes) Parties notified. (ghassan, 4) (Entered: 09/13/2018)
 10/12/2018     30 Opposed MOTION to Continue Pretrial Conference and Trial by Brenda
                   Rodriguez, filed. (Attachments: # 1 Proposed Order)(Hamm, Lance) (Entered:
                   10/12/2018)
 10/17/2018     31 RESPONSE by USA as to Brenda Rodriguez re 30 Opposed MOTION to
                   Continue Pretrial Conference and Trial , filed.(Armstrong, Scott) (Entered:
                   10/17/2018)
 10/24/2018     32 ORDER Continuing Trial as to Brenda Rodriguez terminating 30 . Motions due
                   by 12/3/2018. Responses due by 12/13/2018. Pretrial conference reset for
                   1/14/2019 at 02:30 PM in Room 11122 before Judge Lynn N Hughes. Proposed
                   voir dire and jury instructions due by 1/15/2019. Jury selection and trial reset for
                   1/22/2019 at 09:00 AM in Courtroom 11C before Judge Lynn N Hughes.
                   (Signed by Judge Lynn N Hughes) Parties notified. (ghassan, 4) (Entered:
                   10/24/2018)
 01/04/2019     33 MOTION for Discovery by Brenda Rodriguez, filed. (Attachments: # 1
                   Proposed Order)(Hamm, Lance) (Entered: 01/04/2019)
 01/04/2019     34 MOTION for Jencks Act Material by Brenda Rodriguez, filed. (Attachments: #
                   1 Proposed Order)(Hamm, Lance) (Entered: 01/04/2019)
 01/04/2019     35 MOTION for Notice of Govt Intent to Use Evidence by Brenda Rodriguez,
                   filed. (Attachments: # 1 Proposed Order)(Hamm, Lance) (Entered: 01/04/2019)
 01/04/2019     36 MOTION for Rule 12(d) Designation by Brenda Rodriguez, filed. (Attachments:
                   # 1 Proposed Order)(Hamm, Lance) (Entered: 01/04/2019)
 01/04/2019     37 MOTION for Witness List by Brenda Rodriguez, filed. (Attachments: # 1
                   Proposed Order)(Hamm, Lance) (Entered: 01/04/2019)
 01/04/2019     38 MOTION for Transcript of Grand Jury Minutes by Brenda Rodriguez, filed.
                   (Attachments: # 1 Proposed Order)(Hamm, Lance) (Entered: 01/04/2019)
 01/04/2019     39 MOTION for Brady Materials by Brenda Rodriguez, filed. (Attachments: # 1
                   Proposed Order)(Hamm, Lance) (Entered: 01/04/2019)
 01/08/2019     40 Sealed Event, filed. (With attachments) (Entered: 01/08/2019)
 01/10/2019     41 RESPONSE to Motion by USA as to Brenda Rodriguez re 38 MOTION for
                   Transcript of Grand Jury Minutes , 33 MOTION for Discovery , 34 MOTION
                   for Jencks Act Material , 35 MOTION for Notice of Govt Intent to Use
                   Evidence , 36 MOTION for Rule 12(d) Designation , 39 MOTION for Brady
                   Materials , 37 MOTION for Witness List , filed.(Ansari, Tina) (Entered:
                   01/10/2019)
 01/10/2019     44 Sealed Order, filed. (Entered: 01/14/2019)
 01/11/2019     42 EXHIBIT LIST by USA as to Brenda Rodriguez, filed. (Armstrong, Scott)
                   (Entered: 01/11/2019)




https://ecf.txsd.uscourts.gov/cgi-bin/DktRpt.pl?419480198655695-L_1_0-1                       1/19/2019
DC CM/ECF LIVE- US District Court-Texas Southern                         Page 7 of 8
      Case 4:17-cr-00222 Document 55-3 Filed in TXSD on 01/19/19 Page 8 of 9


 01/11/2019     43 NOTICE of Intent to use LCR55 by USA as to Brenda Rodriguez re 42 Exhibit
                   List, filed.(Armstrong, Scott) (Entered: 01/11/2019)
 01/14/2019     45 Proposed Jury Instructions by USA as to Brenda Rodriguez, filed. (Armstrong,
                   Scott) (Entered: 01/14/2019)
 01/14/2019     46 Proposed Voir Dire by USA as to Brenda Rodriguez, filed. (Armstrong, Scott)
                   (Entered: 01/14/2019)
 01/14/2019          Minute Entry for PRETRIAL CONFERENCE held before Judge Lynn N
                     Hughes on 1/14/2019 as to Brenda Rodriguez. Pending motions addressed and
                     terminated 33 , 34 , 35 , 36 , 37 , 38 , 39 . If necessary, a Pretrial Conference will
                     be held on 1/18/2019 at 03:30 PM in Courtroom 11C before Judge Lynn N
                     Hughes. Appearances: Scott Armstrong, Lance Hamm. (Court Reporter: J.
                     Sanchez) Deft continued on bond. (ghassan, 4) (Entered: 01/15/2019)
 01/15/2019          US ATTORNEY'S NOTICE OF APPEARANCE. Thomas Heyward Carter
                     appearing for USA, filed.(Carter, Thomas) (Entered: 01/15/2019)
 01/16/2019     47 Sealed Event, filed. (Entered: 01/16/2019)
 01/16/2019     48 WITNESS LIST by USA as to Brenda Rodriguez, filed. (Armstrong, Scott)
                   (Entered: 01/16/2019)
 01/17/2019     49 EXHIBIT LIST by USA as to Brenda Rodriguez, filed. (Armstrong, Scott)
                   (Entered: 01/17/2019)
 01/18/2019     50 AO 435 TRANSCRIPT ORDER FORM by Tina Ansari as to Brenda Rodriguez
                   for Transcript of 1/14/2019. Pretrial Conference, Judge Hughes. Daily (24
                   hours) turnaround requested. Court Reporter/Transcriber: Johnny Sanchez, filed.
                   (mmapps, 4) (Entered: 01/18/2019)
 01/18/2019     51 AO 435 TRANSCRIPT ORDER FORM by Tina Ansari as to Brenda Rodriguez
                   for Transcript of 1/18/2019, Pretrial Conference, Judge Hughes. Daily (24
                   hours) turnaround requested. Court Reporter/Transcriber: Fred Warner, filed.
                   (mmapps, 4) (Entered: 01/18/2019)
 01/18/2019          Minute Entry for PRETRIAL CONFERENCE held before Judge Lynn N
                     Hughes on 1/18/2019 as to Brenda Rodriguez. Trial discussed. Appearances:
                     Scott Armstrong, Tina Ansari, Ryan Patrick, Jason Smith, Thomas Carter, Lance
                     Hamm. (Court Reporter: F. Warner) Deft continued on bond. (ghassan, 4)
                     (Entered: 01/18/2019)
 01/18/2019     52 ORDER Denying Extension as to Brenda Rodriguez. The government's motion
                   to continue the trial is denied. The continuance was sought for collateral issues
                   outside of the facts of this case and would result in an undue delay. Nothing
                   about the preparation or trial that starts Tuesday was implicated in the empty
                   motion. (Signed by Judge Lynn N Hughes) Parties notified. (ghassan, 4)
                   (Entered: 01/18/2019)
 01/19/2019     53 MOTION for Recusal by USA as to Brenda Rodriguez, filed. (Attachments: # 1
                   Appendix A--Affidavit of Jason Smith, # 2 Appendix B--28 USC 144
                   Certification)(Ansari, Tina) (Entered: 01/19/2019)
 01/19/2019     54



https://ecf.txsd.uscourts.gov/cgi-bin/DktRpt.pl?419480198655695-L_1_0-1                          1/19/2019
DC CM/ECF LIVE- US District Court-Texas Southern                         Page 8 of 8
      Case 4:17-cr-00222 Document 55-3 Filed in TXSD on 01/19/19 Page 9 of 9


                     NOTICE OF APPEAL to US Court of Appeals for the Fifth Circuit by USA as
                     to Brenda Rodriguez, filed.(Ansari, Tina) (Entered: 01/19/2019)



                                       PACER Service Center
                                         Transaction Receipt
                                            01/19/2019 18:59:21
                    PACER
                                   jsmith4027:4030527:4299065 Client Code:
                    Login:
                                                                  Search      4:17-cr-
                    Description:   Docket Report
                                                                  Criteria:   00222
                    Billable
                                   5                              Cost:       0.50
                    Pages:




https://ecf.txsd.uscourts.gov/cgi-bin/DktRpt.pl?419480198655695-L_1_0-1                  1/19/2019
